DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12,14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitworth US 2013/0328416.
Whitworth discloses a system to track consumer patient adherence to a drug and dose form, the system comprising:
(Re claim 1) “a tracking device configured to process a plurality of Ingestible Event Marker (IEM) devices, wherein each IEM device includes a composition and an IEM storing an IEM identifier code” (230 figure 23, para 0137). “wherein the tracking device comprises at least one capacitive element, and a structure to position each IEM device in proximity to the at least one capacitive element, and wherein the tracking device is configured to interrogate each IEM, via capacitive coupling, as each IEM device passes through the structure” (238a,b figure 23). “a computer system communicatively coupled to the tracking device, wherein the computer system is configured to receive each IEM identifier code read from each interrogated IEM” (236 figure 23, para 0137). “a database to track each IEM, wherein the database is configured to link each received IEM identifier code to additional information” (para 0056, 0137).
(Re claim 2) “a transmission unit configured to transmit each received IEM identifier code and the additional information linked to each received IEM identifier code to an IEM tracking system for storage in an IEM tracking system database” (para 0056, 0137-0138).
(Re claim 3) “a pharmacy computer system, wherein the tracking device is a counting board (conveyor belt figure 23). “wherein the at least one capacitive element is positioned where each IEM device exits the counting board after being counted” (238a.b figure 23).
(Re claim 4) “the structure comprises a cylindrical portion, and wherein the at least one capacitive element is positioned within the cylindrical portion” (‘tube’ para 0136).
(Re claim 5) “each IEM comprises a first material and a second material” (). “wherein the at least one capacitive element comprises a first capacitive plate configured to capacitively couple the first material of each IEM and a second capacitive plate configured to capacitively couple the second material of each IEM” (para 0008, figure 24).
(Re claim 6) “each IEM is stably associated with either a drug composition or a non-drug composition” (para 0056).
(Re claim 7) “is an IEM device manufacturer computer system, wherein each IEM is stably associated with a drug composition, and wherein the database is configured to link each received IEM identifier code to an active drug identifier” (para 0056, 0138).
(Re claim 8) “a pharmacy computer system, wherein each IEM is stably associated with a non-drug composition co-encapsulated with an active drug, and wherein the database is configured to link each received IEM identifier code to an identifier of the active drug” (para 0056, 0138).
(Re claim 9) “each IEM has been hard-coded with a unique IEM identifier code by a manufacturer” (para 0056).
(Re claim 10) “each IEM has been hard-coded with a unique IEM identifier code comprising a digi-code associated with a reserved digi-code block by a manufacturer” (para 0056).
(Re claim 11) “wherein each IEM is programmed to operate in one of a 15-bit mode, a 30-bit mode, or a 43-bit mode” (para 0057). Zbeldick (US 2008/0284599) is incorporated by reference in para 0057 and disclose that the identifier have include “1 bit to about 128” in para 0116 of Zbeldick.
(Re claim 12) “wherein the additional information comprises at least one of a particular drug and dose form, a consumer patient container identifier, or a consumer patient identifier” (para 0056, 0166).

Whitworth discloses a system to track consumer patient adherence to a drug and dose form, the system comprising:
(Re claim 14) “a computer system” (236 figure 23). “a compliance application configured to identify at least one active drug and dose form associated with at least one Ingestible Event Marker (IEM) identifier code” (para 0166). “wherein the compliance application is further configured to: receive an IEM identifier code associated with an ingested IEM; detect whether the received IEM identifier code is an unknown IEM identifier code; query an IEM tracking system database using the unknown IEM identifier code to identify an active drug and dose form associated with the ingested IEM, wherein the IEM tracking system database stores IEM data including a plurality of active drug and dose forms mapped to a plurality of IEM identifier codes post-production of the IEMs; and receive the active drug and dose form mapped to the unknown IEM identifier code from the IEM tracking system database to confirm consumer patient adherence associated with the active drug and dose form” (para 0057, 2700, 3530 figure 27,30).
(Re claim 15) “wherein the computer system comprises a mobile phone or a personal computer associated with the consumer patient” (3530 figure 30, para 0166).
(Re claim 16) “wherein the IEM identifier code is received from a receiver associated with the consumer patient, wherein the receiver detected a signal comprising the IEM identifier code transmitted conductively through the consumer patient from the ingested IEM” (para 0005, 0166).
(Re claim 17) “wherein the plurality of IEM identifier codes stored in the IEM tracking system database have been mapped to the plurality of active drug and dose forms post-production by at least one of a manufacturer computer system, a supply chain computer system, or a pharmacy computer system using a tracking device” (para 0056, 0109).

Whitworth discloses a system to track consumer patient adherence to a drug and dose form, the system comprising: a pharmacy system, comprising:
(Re claim 20) “a tracking device configured to process a plurality of Ingestible Event Marker (IEM) devices, wherein each IEM device includes a composition and an IEM storing an IEM identifier code, and wherein each IEM is stably associated with a non-drug composition co-encapsulated with an active drug” (230 figure 23). “the tracking device comprising a first capacitive plate, a second capacitive plate, and a structure to position each IEM device in proximity to the first and second capacitive plates, wherein the tracking device is configured to interrogate each IEM, via capacitive coupling, as each IEM device passes through the structure” (238a,b figure 23,24). “a computer system communicatively coupled to the tracking device, wherein the computer system is configured to receive each IEM identifier code read from each interrogated IEM” (236 figure 23). “a database to track each IEM, wherein the database is configured to link each received IEM identifier code to an identifier of the active drug” (para 0138, 0057). “a transmission unit configured to transmit each received IEM identifier code and the identifier of the active drug linked to each received IEM identifier code to an IEM tracking system database for use in tracking consumer patient adherence to at least one active drug and dose form” (3530 figure 30, para 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitworth in view of Robertson et al. US 2009/0256702.
(Re claim 13) Whitworth discloses the system as rejected in claim 1.
Whitworth does not disclose a scanner configured to scan at least one of a bulk packaging identifier or a consumer patient container identifier, wherein the database is further configured to link each received IEM identifier code to the at least one of the bulk packaging identifier or the consumer patient container identifier (para 0046).
Robertson teaches a scanner configured to scan at least one of a bulk packaging identifier or a consumer patient container identifier, wherein the database is further configured to link each received IEM identifier code to the at least one of the bulk packaging identifier or the consumer patient container identifier.
It would have been obvious to one skilled in the art to modify the system of Whitworth to include a scanner configured to scan at least one of a bulk packaging identifier or a consumer patient container identifier, wherein the database is further configured to link each received IEM identifier code to the at least one of the bulk packaging identifier or the consumer patient container identifier because it helps improve the end to end tracking of each IEM.


(Re claim 18,19) Whitworth discloses the system as rejected in claim 14.
Whitworth does not disclose wherein the unknown IEM identifier code is further linked to a bulk packaging identifier in the IEM tracking system database, and wherein the compliance application is further configured to download all other IEM identifier codes associated with the bulk packaging identifier from the IEM tracking system database and to compare a subsequently detected unknown IEM identifier code to the downloaded IEM identifier codes prior to querying the IEM tracking system database.
Robertson teaches the unknown IEM identifier code is further linked to a bulk packaging identifier in the IEM tracking system database (para 0046).
The examiner takes official notice that downloading data from a remote device to a local device is well known in the art and allows the device to access the data locally without requiring further connections to the remote device.
It would have been obvious to one skilled in the art to modify the system of Whitworth to include wherein the unknown IEM identifier code is further linked to a bulk packaging identifier in the IEM tracking system database, and wherein the compliance application is further configured to download all other IEM identifier codes associated with the bulk packaging identifier from the IEM tracking system database and to compare a subsequently detected unknown IEM identifier code to the downloaded IEM identifier codes prior to querying the IEM tracking system database because it allows the device to access the IEM data locally without requiring further connections to the remote device. Additionally checking information locally is faster than checking information in a remote system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0125760, 2017/0095405, 2016/0380708 and 2012/0024889.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655